

CONVERTIBLE PREFERRED STOCK
 
PURCHASE AGREEMENT
 
CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of
June 24, 2010, by and among Patient Safety Technologies, Inc., a Delaware
corporation (the “Company”), and each buyer identified on the signature pages
hereto (each, including its successors and assigns, a “Buyer” and collectively,
the “Buyers”).  Francis Capital Management, LLC is executing this Agreement
solely for the purpose of waiving certain rights pursuant to Section 8.18
hereof).
 
WHEREAS:
 
A.            The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”).
 
B.            The Company has authorized a new series of Series B Convertible
Preferred Stock of the Company, pursuant to the certificate of designations (the
“Certificate”) in the form attached hereto as Exhibit A (the “Preferred
Shares”), which Preferred Shares shall be convertible into the Company’s common
stock, par value $0.33 per share (the “Common Stock”) (such shares of Common
Stock or other securities issued or issuable upon conversion of the Preferred
Shares, the “Conversion Shares”), in accordance with the terms of the Preferred
Shares.  
 
C.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which the Company will agree to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.
 
D.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering an Escrow Agreement,
in the form attached hereto as Exhibit C (the “Escrow Agreement”).
 
E.             The Preferred Shares and the Conversion Shares collectively are
referred to herein as the “Securities.” 
 
NOW, THEREFORE, in consideration for the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Company and each Buyer hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 

ARTICLE I
 
PURCHASE AND SALE OF PREFERRED SHARES
 
1.1         Purchase of Preferred Shares.
 
(a)           Upon the terms and subject to the conditions set forth herein, the
Company agrees to sell, and the Buyers, severally and not jointly, agree to
purchase, up to an aggregate amount of $6,000,000 of Preferred Shares with an
aggregate Stated Value for each Buyer equal to such Buyer’s Subscription Amount
as set forth on the signature page executed by such Buyer.  The aggregate number
of Preferred Shares sold hereunder shall be up to 60,000.  “Stated Value” means
One Hundred Dollars $100.00 per Preferred Share.  “Subscription Amount” means,
as to each Buyer, the aggregate amount to be paid for the Preferred Shares
purchased hereunder as specified below such Buyer’s name on the signature page
of this Agreement and next to the heading “Subscription Amount,” in United
States dollars and in immediately available funds.
 
(b)           Closing.  The date (the “Closing Date”) and time of the closing of
the purchase and sale of the Preferred Stock (the “Closing”)  shall be 10:00
a.m., Los Angeles time, on the date hereof (or such later date as is mutually
agreed to by the Company and each Buyer) after notification of satisfaction (or
waiver) of the conditions to the Closing set forth in Articles VI and VII below
at the offices of Manatt, Phelps & Phillips, LLP, 11355 West Olympic Blvd., Los
Angeles, California 90064, unless another date, time or place is agreed to by
Buyers and the Company.
 
1.2         Form of Payment.  On the Closing Date, (i) each Buyer shall pay its
Subscription Amount to the Company for the Preferred Shares to be issued and
sold to such Buyer at the Closing, (A) by wire transfer of immediately available
funds in accordance with the wire instructions set forth on Exhibit D, (B) by
cancellation or conversion of indebtedness of the Company to such Buyer
(evidenced by delivery of a written debt-cancellation agreement cancelling a
principal amount of outstanding indebtedness equal to the Subscription Amount in
form and substance satisfactory to the Company), or (C) by any combination of
such methods agreed prior to the Closing Date between such Buyer and the Company
and (ii) the Company shall deliver to each Buyer the stock certificates
representing the Preferred Shares (allocated in the principal amounts as such
Buyer shall request in writing no later than two (2) days prior to the Closing
Date), which such Buyer is then purchasing hereunder duly executed on behalf of
the Company and registered in the name of such Buyer or its designee as such
Buyer shall request in writing no later than two (2) days prior to the Closing
Date.
 
1.3         Use of Proceeds; Escrow.  The Company shall use all proceeds of the
offerings contemplated hereby to pay the Transaction Fees (as defined in Section
4.6 below), for general corporate purposes and as set forth on Exhibit J,
provided, however that the parties agree that $651,223.52 (the “Escrow Amount”)
shall be deposited on the Closing Date in an account (the “Tax Escrow Account”)
with  U.S. Bank (the “Escrow Agent”), to be held, invested, administered and
distributed or released in accordance with the terms and conditions of the
Escrow Agreement.

 
2

--------------------------------------------------------------------------------

 

ARTICLE II
 
BUYER’S REPRESENTATIONS AND WARRANTIES  
 
Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to itself only that:  
 
2.1         Distribution. Such Buyer is acquiring the Securities for investment
purposes for its own account and not with any current view towards a
distribution of the Securities.
 
2.2         Accredited Investor Status.  At the time such Buyer was offered the
Securities, it was, and as of the date hereof, it is, an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D.
 
2.3         Reliance on Exemptions.  Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
2.4         Information.  Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested by such Buyer and that such Buyer deems necessary and
appropriate to enable Buyer to evaluate the financial risk inherent in making
the investment in the Securities.  Such Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company  and its
management.  Such Buyer has reviewed the SEC Documents (as defined in Section
3.11 below), including without limitation, the risk factor disclosure contained
therein,  and understands that its investment in the Securities involves a high
degree of risk and is, at the present time, able to afford a complete loss of
such investment.  Subject to the truth and accuracy of the representations and
warranties made by the Company hereunder, such Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities. Neither
such inquiries nor any other due diligence investigations conducted by such
Buyer or its advisors, if any, or its representatives shall modify, amend or
affect such Buyer’s right to rely on the Company’s representations and
warranties contained herein.
 
2.5         Transfer or Resale.  Such Buyer understands that except as provided
in the Registration Rights Agreement:
 
(a)           the Securities have not been and are not being registered under
the 1933 Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (i) subsequently registered thereunder or
(ii) such Securities are sold, assigned or transferred pursuant to an exemption
from such registration under the 1933 Act, including without limitation pursuant
to Rule 144 promulgated under the 1933 Act, as amended, (or a successor rule
thereto) (“Rule 144”);

 
3

--------------------------------------------------------------------------------

 

(b)           any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person  through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act and the rules and regulations of
the SEC thereunder. “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof; and
 
(c)           neither the Company nor any other Person is under any obligation
to register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.
 
2.6         Legends. Such Buyer agrees that all certificates or other
instruments representing the Preferred Shares and the Conversion Shares shall
bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN
APPLICABLE EXEMPTION FROM REGISTRATION UNDER SAID ACT, INCLUDING PURSUANT TO
RULE 144 UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN LOAN OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 

 
4

--------------------------------------------------------------------------------

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) the resale
of such Securities is covered by an effective registration statement under the
1933 Act (whether pursuant to the Registration Rights Agreement or otherwise),
(ii) the Conversion Shares are eligible for resale without restriction under
Rule 144, or (iii) in connection with a sale, assignment or other transfer, such
holder provides the Company with an opinion of a law firm reasonably acceptable
to the Company and its transfer agent, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act.
  
2.7         Validity; Enforcement.  This Agreement and the Registration Rights
Agreement, and the consummation by such Buyer of the transactions contemplated
hereby and thereby, have been duly and validly authorized, executed and
delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
2.8         No Conflicts.  The execution, delivery and performance by such Buyer
of this Agreement and the Registration Rights Agreement and the consummation by
such Buyer of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Buyer or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) in any respect under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party or by which
any property or asset of such Buyer is bound or affected, or (iii)  result in a
violation of any law, rule, regulation, order, judgment  or decree (including
foreign, federal and state securities laws and regulations) of any court or
governmental authority applicable to such Buyer, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations that
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Buyer to perform its obligations
hereunder or thereunder.
 
2.9         Short Sales and Confidentiality Prior To The Date Hereof. Other than
consummating the transactions contemplated hereunder, such Buyer has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Buyer, directly or indirectly executed any purchases or sales, including short
sales, of the securities of the Company during the period commencing from the
time that such Buyer first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder until the date hereof
(“Discussion Time”). Notwithstanding the foregoing, in the case of a Buyer that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Buyer’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Buyer’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.

 
5

--------------------------------------------------------------------------------

 

Except as otherwise explicitly set forth in this Agreement, the Company
acknowledges and agrees that the representations contained in this Article II
shall not modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby or
thereby.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY  
 
Except as set forth in the Disclosure Schedule (which Disclosure Schedule sets
forth items the disclosure of which is necessary or appropriate as an exception
to one or more representations or warranties contained in this Article III;
provided, however, that the disclosure in any Section of the Disclosure Schedule
shall apply only to the indicated Section of this Agreement except to the extent
that it is apparent on the face of such disclosure that such disclosure is
relevant to another Section of this Agreement), the Company represents and
warrants to each of the Buyers that:
 
3.1         Organization and Qualification.  The Company and its “Subsidiary”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns any of the capital stock or holds an equity or
similar interest) are entities duly organized and validly existing and, to the
extent legally applicable, in good standing under the laws of the jurisdiction
in which they are formed, and have the requisite power and authorization to own
their properties and to carry on their business as now being conducted.  Each of
the Company and its Subsidiary is duly qualified as a foreign entity to do
business and, to the extent legally applicable, is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect.  As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on the business, properties, assets, operations, results
of operations, condition (financial or otherwise) or prospects of the Company
and its Subsidiary, taken as a whole, or on the transactions contemplated hereby
and the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform its obligations under the Transaction Documents.  The
Company has no Subsidiaries except as set forth on Schedule 3.1.  The Company
has furnished to the Buyers true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”). The Company owns 100% of the
capital stock of its Subsidiary.
 

 
6

--------------------------------------------------------------------------------

 

3.2         Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement, the Escrow Agreement and each
of the other agreements entered into by the parties hereto in connection with
the transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms
hereof.  The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Preferred Shares,
the reservation for issuance and the issuance of the Conversion Shares issuable
upon conversion of the Preferred Shares, have been duly authorized by the
Company’s Board of Directors and no approval by the Company’s stockholders is
required, and other than as set forth in Section 3.5, no further filing, consent
or authorization is required by the Company, its Board of Directors or its
stockholders in connection herewith or therewith.  This Agreement and the other
Transaction Documents have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
 
3.3         Issuance of Securities.  The issuance of the Preferred Shares are
duly authorized and, when issued and paid for in accordance with this Agreement,
will be validly issued, fully paid and nonassessable and free from all
preemptive rights or similar rights, taxes, liens and charges with respect to
the issue thereof.  As of the Closing, a number of shares of Common Stock that
equals or exceeds 100% of the aggregate of the maximum number of shares of
Common Stock issuable upon conversion of the Preferred Shares shall have been
duly authorized and reserved for issuance.  Upon conversion or exercise in
accordance with the terms of the Preferred Shares, the Conversion Shares will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common
Stock.  Assuming the accuracy of each of the representations and warranties of
each Buyer set forth in Article II of this Agreement, the offer and issuance by
the Company of the Securities is exempt from registration under the 1933 Act.
 
3.4         No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Preferred Shares and reservation for issuance and issuance of
the Conversion Shares) will not (i) result in a violation of any certificate of
incorporation, articles of incorporation, or any certificate of designations of
the Company or its Subsidiary, or bylaws of the Company or its Subsidiary or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or its Subsidiary is
a party or by which any property or asset of the Company or its Subsidiary is
bound or affected, or (iii) other than as set forth in Section 3.5, result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations) of any court or
governmental authority applicable to the Company or its Subsidiary; except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 
7

--------------------------------------------------------------------------------

 

3.5         Consents.  Neither the Company nor its Subsidiary is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof, except
for the following consents, authorizations, orders, filings and registrations
(none of which is required to be filed or obtained before the Closing): (i) the
filing with the Securities and Exchange Commission (the “SEC”) of a current
report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and thereby and attaching the Transaction Documents as
exhibits thereto, (ii) the filing of a Form D with the SEC and such filings as
are required to be made under applicable state securities laws, and (iii) the
filing with the SEC of one or more Registration Statements in accordance with
the requirements of the Registration Rights Agreement.
 
3.6         Acknowledgment Regarding Buyers’ Purchase of Securities.  The
Company acknowledges and agrees that, notwithstanding any affiliation any Buyer
or its respective affiliate may have with the Company, the Company believes that
it has taken appropriate corporate governance measures to ensure that the
transactions contemplated by this Agreement and the other Transaction Documents
have been approved in a manner that complies with applicable law by a majority
of independent and disinterested board members, and the Company believes that
each Buyer is acting solely in the capacity of an arm’s length purchaser with
respect to this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that no Buyer is acting as a financial advisor or fiduciary of the Company with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby; and that any discussions or communications between members,
managers, officers or control party(ies) of a Buyer and the officers, directors
and control parties of the Company in connection with the Transaction Documents
and the transactions contemplated hereby are (y) incidental to the fundamental
arm’s-length nature of the Transaction Documents and the transactions
contemplated thereby, and (z) do not vitiate the arm’s length negotiations
between the financial and legal representatives of the Company and the financial
and legal representatives of Buyer with respect to the Transaction Documents and
the transactions contemplated thereby.   The Company further represents to each
Buyer that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
3.7         No General Solicitation; Placement Agent.  Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the
Securities.   Neither the Company nor its Subsidiary has engaged any placement
agent, financial advisor, broker or other agent in connection with the
transactions contemplated by the Transaction Documents, including, without
limitation, the sale of the Securities. 

 
8

--------------------------------------------------------------------------------

 

3.8         No Integrated Offering.  None of the Company, its Subsidiary, any of
their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed,
quoted or designated.  None of the Company, its Subsidiary, any of their
affiliates, and any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of the
issuance of any of the Securities under the 1933 Act or cause the offering of
the Securities to be integrated with other offerings for purposes of any such
applicable stockholder approval provisions.
 
3.9         Dilutive Effect.  The Company understands and acknowledges that the
number of Conversion Shares issuable upon conversion of the Preferred Shares
will increase in certain circumstances.  The Company further acknowledges that
its obligation to issue Conversion Shares upon conversion of the Preferred
Shares in accordance with this Agreement and the Preferred Shares is absolute
and unconditional regardless of the dilutive effect that such issuance may have
on the ownership interests of other stockholders of the Company.
 
3.10       Application of Takeover Protections; Rights Agreement.  The Company
and its Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the state of its incorporation that is or could become applicable to any Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities.  The Company and its Board of Directors have taken
all necessary action, if any, in order to render inapplicable any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.  The Company
has less than 2000 shareholders of record.
 
 
9

--------------------------------------------------------------------------------

 

3.11       SEC Documents; Financial Statements.  During the two (2) years prior
to the date hereof, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder (the
“1934 Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”).  As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto in effect at the time of filing.  Such financial statements have
been prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
notes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  The most recent weekly cash statement provided by the Company to
the Buyers fairly presents in all material respects the results of operations
and cash flows for the seven days then ended.


3.12       Absence of Certain Changes.  Since the date of the latest audited
financial statements included within the SEC Documents, except as specifically
disclosed in a subsequent SEC Document filed prior to the date hereof: (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect,  (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice, (iii) the Company has not altered its method of
accounting, (iv) except in connection with the Company’s Series A Convertible
Preferred Stock in accordance with the terms thereof, the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company equity incentive plans, (vi) sold any assets, individually or in the
aggregate, outside of the ordinary course of business or (vii) had capital
expenditures, individually or in the aggregate, outside the ordinary course of
business.  Neither the Company nor its Subsidiary has taken any steps to seek
protection pursuant to any bankruptcy law nor, to the Knowledge of the Company,
does the Company have any reason to believe that its creditors have initiated or
intend to initiate involuntary bankruptcy proceedings, nor to the Knowledge of
the Company, is there any fact that would reasonably lead a creditor to do so.
The Company does not have pending before the SEC any request for confidential
treatment of information. Except for the transactions and other actions
contemplated by this Agreement (including, without limitation, the issuance of
the Securities and the resignations contemplated by Section 7.9) and the other
Transaction Documents, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or, to the Knowledge of the Company, is
reasonably expected to occur or exist with respect to the Company or its
Subsidiary or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable law (including, without limitation, securities laws), rule or
regulation at the time this representation is made or deemed made that has not
been publicly disclosed at least one trading day prior to the date that this
representation is made. 

 
10

--------------------------------------------------------------------------------

 

3.13       Conduct of Business; Regulatory Permits.  Neither the Company nor its
Subsidiary is in violation of (i) any term of or in default under its
certificate of incorporation or articles of incorporation, or any certificate of
designations of any outstanding series of preferred stock of the Company, or its
bylaws, respectively, (ii) any judgment, decree or order or (iii) any statute,
ordinance, rule or regulation applicable to the Company or its Subsidiary, and
neither the Company nor its Subsidiary will conduct its business in violation of
any of the foregoing, except for possible violations that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company and its Subsidiary possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have nor
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and neither the Company nor its Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.
 
3.14       Sarbanes-Oxley Act.  The Company is in material compliance with any
and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.
 
3.15       Transactions With Affiliates.  Except for this Agreement and the
other Transaction Documents and those contracts described in the SEC Documents
filed prior to the date hereof or as set forth on Schedule 3.15, none of the
officers, directors or employees of the Company or its Subsidiary is presently a
party to any transaction with the Company or its Subsidiary (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the Knowledge of the Company, any corporation, partnership,
trust or other entity in which any such officer, director, or employee has a
substantial interest or is an officer, director, trustee or partner.
 
3.16       Capitalization.  As of the date hereof, the authorized capital stock
of the Company consists of (i) 100,000,000 shares of Common Stock, of which as
of the date hereof, (v) 23,456,063 are issued and outstanding, (w) 500,000
shares are reserved for issuance pursuant to the Amendment and Early Conversion
of the Secured Convertible Note Agreement, (x) 75,000 shares are reserved for
issuance pursuant to a consulting agreement, (y) 5,624,750 shares are reserved
for issuance pursuant to the Company’s equity incentive plans and (z) 7,602,978
shares are reserved for issuance pursuant to securities exercisable or
exchangeable for, or convertible into, shares of Common Stock and (ii) 1,000,000
shares of preferred stock, par value $1.00 per share, of which, as of the date
hereof, 10,950 are issued and outstanding.  All of such outstanding shares have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable.  Except as disclosed in Schedule 3.16: (i) none of the Company’s
capital stock is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company; and (ii) there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock or other
securities of the Company or its Subsidiary, or contracts, commitments,
understandings or arrangements by which the Company or its Subsidiary is or may
become bound to issue additional capital stock of the Company or its Subsidiary
or options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock or other securities of the
Company or its Subsidiary.

 
11

--------------------------------------------------------------------------------

 

3.17       Absence of Litigation.  Except as set forth in Schedule 3.17, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the Knowledge of the Company, threatened against or affecting the Company
or its Subsidiary, which (i) adversely affects or challenges the legality,
validity or enforceability of any of the Transaction Documents or the Securities
or (ii) could, if there were an unfavorable decision, reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor its Subsidiary,
nor, to the Knowledge of the Company, any director or officer thereof, is or has
been the subject of any such action, suit, proceeding, inquiry or investigation
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current director or
officer of the Company. During the two years prior to the date hereof, the
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or its
Subsidiary under the 1934 Act or the 1933 Act.
 
3.18       Insurance.  The Company and its Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiary are engaged.  Neither the
Company nor its Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a material increase in cost.
 
3.19       Employee Relations.  (a) Neither the Company nor its Subsidiary is a
party to any collective bargaining agreement or employs any member of a union
that relates to such employee’s relationship with the Company or its
Subsidiary.  The Company and its Subsidiary believe that their relations with
their employees are good.  No executive officer (as defined in Rule 501(f) of
the 1933 Act) of the Company or its Subsidiary is in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or its Subsidiary to any
liability with respect to any of the foregoing matters.
 
 
12

--------------------------------------------------------------------------------

 

(b)           The Company and its Subsidiary, to the Knowledge of the Company,
are in compliance with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
3.20       Title. The Company and its Subsidiary have good and marketable title
in fee simple to all real property owned by them and good and marketable title
to all personal property owned by them that is material to the business of the
Company and its Subsidiary, in each case free and clear of all liens,
encumbrances and defects, except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and its Subsidiary.  Any real property and
facilities held under lease by the Company and its Subsidiary are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiary.
 
3.21       Intellectual Property Rights. The Company and its Subsidiary own or
possess adequate rights or licenses to use all trademarks, service marks and all
applications and registrations therefor, trade names, patents, patent rights,
copyrights, original works of authorship, inventions, trade secrets and other
intellectual property rights necessary to conduct their respective businesses as
now conducted and as described in the SEC Documents and for which the failure to
so have could have a Material Adverse Effect (“Intellectual Property
Rights”).  None of the Company’s registered, or applied for, Intellectual
Property Rights have expired or terminated or have been abandoned.  Except as
set forth in Schedule 3.21, the Company has not received notice (written or
otherwise) of, nor to the Knowledge of the Company, is there, any infringement
by the Company or its Subsidiary of intellectual property rights of
others.  There is no claim, action or proceeding being made or brought, or to
the Knowledge of the Company, being threatened, against the Company or its
Subsidiaries regarding its Intellectual Property Rights.  To the Knowledge of
the Company, there are no facts or circumstances that might give rise to any of
the foregoing infringements or claims, actions or proceedings.  The Company and
its Subsidiary have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights, except
where failure to do so could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect..
 
3.22       Environmental Laws.  To the Knowledge of the Company, the Company and
its Subsidiary (i) are in compliance with any and all environmental laws, (ii)
have received all permits, licenses or other approvals required of them under
applicable environmental laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 

3.23       Tax Status.  Other than as disclosed in the SEC Documents and
Schedule 3.23, the Company and its Subsidiary (i) have made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) have paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and as to which adequate reserves
have been provided and (iii) have set aside on its books provision reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.
 
3.24       Internal Accounting and Disclosure Controls.  The Company and its
Subsidiary maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) records that accurately and fairly reflect
transactions in, and dispositions of, assets, are maintained in reasonable
detail, (ii) transactions are recorded as necessary to permit preparation of
financial statements in conformity with GAAP and to maintain asset
accountability, (iii) receipts and expenditures are being made only in
accordance with authorizations of management or directors and (iv) the
unauthorized acquisition, use or disposition of assets that could have a
material effect on the financial statements is prevented or timely
detected.  The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-14 under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed in to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is accumulated and communicated to
the Company’s management, including its principal executive officer or officers
and its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  Except as set forth in the SEC
Documents filed prior to the date hereof, during the twelve months prior to the
date hereof neither the Company nor its Subsidiary has received any notice or
correspondence from any accountant relating to any potential material weakness
in any part of the system of internal accounting controls of the Company or its
Subsidiary.
 
3.25       Investment Company. The Company is not, and is not an affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company currently intends to conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended. 
 
3.26       Manipulation of Price.  The Company has not, and to the Knowledge of
the Company, no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any person any compensation for soliciting another to purchase any other
securities of the Company.
 
 
14

--------------------------------------------------------------------------------

 

3.27       Disclosure.  The Company understands and confirms that each of the
Buyers will rely on the foregoing representations in effecting transactions in
securities of the Company.  All disclosure provided to the Buyers regarding the
Company, its Subsidiary, their business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by the Company is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.
 
3.28       Acknowledgement Regarding Buyers’ Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 2.9), it is understood and acknowledged by the Company (i) that none of
the Buyers have been asked to agree, nor has any Buyer agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) that past or future open market or other
transactions by any Buyer, including, without limitation, short sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Buyer, and counter parties in
“derivative” transactions to which any such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iv)
that each Buyer shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction.  The Company
further understands and acknowledges that (a) one or more Buyers may engage in
hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Conversion Shares deliverable with respect to Securities are being
determined and (b) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
3.29       Commitments and Contracts. The Company has publicly disclosed in the
SEC Documents filed prior to the date hereof true, correct and complete copies
of any material contract or agreement (within the meaning of Item 601 of
Regulation S-K) to which the Company or its Subsidiary is currently a party or
by which the Company or its Subsidiary or any of their respective properties or
assets are currently bound.
 
3.30       Compliance with ERISA. The Company does not maintain or contribute to
any “employee benefit plan” as such term is defined in the Employee Retirement
Income Security Act of 1974 (“ERISA”). The Company does not contribute to any
“multi-employer plan” as such term is defined in ERISA. Neither the Company nor
any Subsidiary has received services from any individual whom the Company or
such Subsidiary, as the case may be, did not treat as a common-law employee,
including any individual treated as a leased employee or as an independent
contractor, but who should have been treated as a common-law employee.   Each
individual, if any, who has constituted a leased employee of the Company or any
Subsidiary, as defined under Section 414(n) of the Internal Revenue Code of
1986, as amended, has been properly treated as such for all applicable purposes.

 
15

--------------------------------------------------------------------------------

 

3.31       No Anti-Dilution Rights; No Redemptions.  The transactions
contemplated by this Agreement and the other Transaction Documents will not
trigger any anti-dilution or similar provisions contained in any existing
agreements and (ii) there are no outstanding securities or instruments of the
Company or its Subsidiary that contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or its Subsidiary is bound to redeem a security of the Company or its
Subsidiary
 
3.32       Registration Rights Agreements. Except as set forth on Schedule 3.32,
there are no agreements or arrangements under which the Company or its
Subsidiary is obligated to register the sale of any of their securities under
the 1933 Act (except pursuant to the Registration Rights Agreement).
 
3.33       Insolvency.  Immediately following the Closing and after giving
effect to the transactions contemplated by this Agreement and the other
Transaction Documents, the Company will not (i) be insolvent (either because its
financial condition is such that the sum of its debts, including contingent and
unliquidated debts, is greater than its assets, at a fair valuation, or because
the present fair saleable value of its assets is less than the amount required
to pay its probable liability on its existing debts, including contingent and
unliquidated debts, as they become absolute and matured), (ii) have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted, or (iii) have incurred debts beyond its ability to
pay them as they become due.
 
ARTICLE IV
 
COVENANTS
 
4.1         Best Efforts.  Each party shall use its commercially reasonable best
efforts timely to satisfy each of the conditions to be satisfied by it as
provided in Articles VI and VII of this Agreement.
 
4.2         Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing.  The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date and shall provide evidence of any such action
so taken to the Buyers.
 
4.3         Use of Proceeds.  Other than the Transaction Fees, the Escrow Tax
Amount and as set forth on Exhibit J, the Company will use the proceeds from the
sale of the Securities for general corporate purposes.
 
 
16

--------------------------------------------------------------------------------

 

4.4         Financial Information.  The Company agrees to send the following to
each Buyer during the Reporting Period (i) unless the following are filed with
the SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim
reports or any consolidated balance sheets, income statements, stockholders’
equity statements and/or cash flow statements for any period other than annual
or quarterly that is filed with the SEC, any Current Reports on Form 8-K and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, and (ii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.  As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.
  
4.5         Pledge of Securities.  Notwithstanding anything to the contrary in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by a Buyer in connection with a bona fide margin agreement or other loan
or financing arrangement that is secured by the Securities, and no Buyer
effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document.  The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by a Buyer.
 
4.6         Fees.  At the Closing the Company shall pay an expense allowance to
each of the Buyers or its designee(s) for all reasonable costs and expenses
incurred in connection with the transactions contemplated by the Transaction
Documents and the negotiations related thereto (including all reasonable legal
fees and disbursements in connection therewith, documentation and implementation
of the transactions contemplated by the Transaction Documents and due diligence
in connection therewith), in an amount not to exceed $175,000, which amount
shall be paid by the Company at the Closing (the “Transaction Fees”).
 
4.7         Disclosure of Transactions and Other Material Information.  On or
before 8:30 a.m., New York City time, on the second Business Day following the
date of this Agreement, the Company shall issue a press release describing the
terms of the transactions contemplated by the Transaction Documents in the form
attached hereto as Exhibit E.  In addition, on or before the end of the third
Business Day following the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by the Transaction Documents in the form required by the 1934 Act and attaching
the Transaction Documents (including, without limitation, this Agreement, the
form of the Preferred Shares and the form of the Registration Rights Agreement)
as exhibits to such filing (including all attachments, the “8-K
Filing”).  Subject to the foregoing, neither the Company, its Subsidiary nor any
Buyer shall issue any press releases or any other public statements with respect
to the transactions contemplated hereby; provided, however, that the Company and
each Buyer shall be entitled, without the prior approval of the other, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that in the case of clause (i) each Buyer shall be consulted by the Company in
connection with any such press release or other public disclosure prior to its
release).  

 
17

--------------------------------------------------------------------------------

 

4.8         Reservation of Shares.  The Company shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance, no
less than 100% of the number of Conversion Shares issuable upon conversion of
the Preferred Shares issued at the Closing (without taking into account any
limitations on the conversion of the Preferred Shares set forth in the Preferred
Shares).
 
4.9         Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
 
4.10       Preemptive Rights.
 
(a)           Subject to the terms and conditions of this Section 4.10 and
applicable securities laws, if the Company proposes to offer or sell any New
Securities at any time prior to the date that is the fifth (5th) anniversary of
the Closing Date, the Company shall first offer such New Securities to the
Buyers.  A Buyer shall be entitled to apportion the preemptive rights hereby
granted to it among itself and its affiliates in such proportions as such Buyer
deems appropriate.
 
(b)           The Company shall give notice (the “Offer Notice”) to each Buyer,
stating (i) its bona fide intention to offer such New Securities, (ii) the
number of such New Securities to be offered, and (iii) the price and terms, if
any, upon which it proposes to offer such New Securities.
 
(c)           By notification to the Company within twenty (20) days after the
Offer Notice is given, each Buyer may elect to purchase or otherwise acquire, at
the price and on the terms specified in the Offer Notice, up to that portion of
such New Securities equal to the proportion that the Common Stock issued and
held, or issuable (directly or indirectly upon conversion of the Preferred
Shares then held by such Buyer bears to the total Common Stock of the Company
then outstanding (assuming full conversion of all Preferred Shares)).  At the
expiration of such twenty (20) day period, the Company shall promptly notify
each Buyer that elects to purchase or acquire all the shares available to it
(each, a “Fully Exercising Investor”) of any other Buyer’s failure to do
likewise.  During the ten (10) day period commencing after the Company has given
such notice, each Fully Exercising Investor may, by giving notice to the
Company, elect to purchase or acquire, in addition to the number of shares
specified above, up to that portion of the New Securities for which Buyers were
entitled to subscribe but that were not subscribed for by the Buyers that is
equal to the proportion that the Common Stock issued and held, or issuable
(directly or indirectly) upon conversion Preferred Shares then held, by such
Fully Exercising Investor bears to the Common Stock issued and held, or issuable
(directly or indirectly upon conversion of the Preferred Shares then held by all
Fully Exercising Investors who wish to purchase such unsubscribed shares.  The
closing of any sale pursuant to this Section 4.10 shall occur within the later
of ninety (90) days of the date that the Offer Notice is given and the date of
initial sale of New Securities pursuant to Section 4.10(c).

 
18

--------------------------------------------------------------------------------

 

(d)           If all New Securities referred to in the Offer Notice are not
elected to be purchased or acquired as provided in Section 4.10(c), the Company
may, during the ninety (90) day period following the expiration of the periods
provided in Section 4.10(c), offer and sell the remaining unsubscribed portion
of such New Securities to any Person or Persons at a price not less than, and
upon terms no more favorable to the offeree than, those specified in the Offer
Notice.  If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within
thirty (30) days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first
reoffered to the Buyers in accordance with this Section 4.10.
 
(e)           As used in this Section 4.10 “New Securities” shall mean any
shares of capital stock of the Company, whether now authorized or not, and any
and all rights, convertible securities, options or warrants to purchase such
capital stock, and securities of any type whatsoever that are, or may become,
exercisable or convertible into capital stock issued by the Company after the
date of this Agreement.  “New Securities” shall not include: (i) shares of
capital stock reserved for issuance to employees, officers, directors,
consultants or advisers pursuant to an equity incentive plan approved by the
Board of Directors; (ii) shares of capital stock subject to options, warrants
and convertible securities outstanding as of the date hereof; and (iii) shares
of capital stock issued in connection with mergers, acquisitions, and other
similar transactions.
 
ARTICLE V
 
REGISTER; TRANSFER AGENT INSTRUCTIONS
 
5.1         Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Preferred Shares in
which the Company shall record the name and address of the Person in whose name
the Preferred Shares have been issued (including the name and address of each
transferee as notified to the Company in writing), the principal amount of
Preferred Shares held by such Person and the number of Conversion Shares
issuable upon conversion of the Preferred Shares.  The Company shall keep the
register open and available at all times during business hours for inspection of
any Buyer or its legal representatives.
 
5.2         Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s) upon conversion of the Preferred Shares in such amounts as
specified from time to time by each Buyer to the Company upon conversion of the
Preferred Shares.
 
 
19

--------------------------------------------------------------------------------

 

ARTICLE VI
 
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL   
 
The obligation of the Company hereunder to issue and sell the Preferred Shares
to each Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided, that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:
 
6.1         Such Buyer shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.
 
6.2         Such Buyer and each other Buyer shall have delivered to the Company
the purchase price for the Preferred Shares being purchased by such Buyer at the
Closing in accordance with Section 1.2 less the Transaction Fees withheld
pursuant to Section 4.6 and less the Tax Escrow Amount.
 
6.3         Such Buyer and each other Buyer shall have delivered the Tax Escrow
Amount to the Escrow Agent pursuant to the terms of the Escrow Agreement.
 
6.4         The representations and warranties of such Buyer shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.
 
ARTICLE VII
 
CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE  
 
The obligation of each Buyer hereunder to purchase the Preferred Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:
 
7.1         The Company shall have duly executed and delivered to such Buyer (i)
each of the Transaction Documents and (ii) stock certificates representing the
Preferred Shares (allocated in such principal amounts as such Buyer shall have
requested in writing), being purchased by such Buyer at the Closing pursuant to
this Agreement.
 
 
20

--------------------------------------------------------------------------------

 

7.2         Such Buyer shall have received the opinion of Reed Smith LLP, the
Company’s outside counsel, dated as of the Closing Date, in the form of Exhibit
F attached hereto.
 
7.3         The Company shall have delivered to such Buyer a certificate
evidencing the formation and good standing of the Company and its Subsidiary in
such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within 10 days of the
Closing Date.
 
7.4         The Company shall have delivered to such Buyer a certified copy of
the Certificate of Incorporation as certified by the Secretary of State of the
State of Delaware within 10 days of the Closing Date.
 
7.5         The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3.2 as adopted by the Company’s
Board of Directors in a form reasonably acceptable to such Buyer, (ii) the
Certificate of Incorporation and (iii) the Bylaws, each as in effect at the
Closing in the form attached hereto as Exhibit G.
 
7.6         The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.  Such Buyer shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by such Buyer in the form attached hereto
as Exhibit H.
 
7.7         The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.
 
7.8         The Certificate shall have been properly filed with the Delaware
Secretary of State on or before the Closing Date.
 
7.9         The Company shall have obtained from each of Howard Chase, Steven
Kane, Loren McFarland, Eugene Bauer and William Hitchcock a letter stating that
such director has resigned from the board of directors of Company effective as
of the Closing in the form attached hereto as Exhibit I.
 
7.10       The Company shall have fully satisfied (including with respect to
rights of timely notification) or obtained enforceable waivers in respect of any
preemptive rights, rights of first refusal or any other similar rights or
directly or indirectly affecting any of its securities in connection with the
sale of Securities and provide evidence of such in a form reasonably
satisfactory to Buyers.
 
 
21

--------------------------------------------------------------------------------

 

7.11       The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1         Governing Law; Jurisdiction.  All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware, without regard to the principles of
conflict of laws thereof. Each party agrees that all legal proceedings
concerning the interpretation, enforcement and defense of the transactions
contemplated by any of the Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in the City of Los Angeles (the “Los Angeles Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Los Angeles Courts for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such Los Angeles
Courts, or such Los Angeles Courts are improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law.  Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If any party shall commence
an action or proceeding to enforce any provisions of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.
 
8.2         Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
8.3         Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
 
22

--------------------------------------------------------------------------------

 

8.4         Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
8.5         Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyers, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the Buyers
holding at least 67% in interest of the Securities then outstanding or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.
 
8.6         Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Business Day, (ii) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (iii) the second (2 nd ) Business Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (iv)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto.
 
8.7         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Buyer (other than by merger). Any
Buyer may assign any or all of its rights under this Agreement to any Person to
whom such Buyer assigns or transfers any Securities in accordance with the terms
of this Agreement, provided that such transferee agrees in writing to be bound,
with respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Buyers.”
 
 
23

--------------------------------------------------------------------------------

 

8.8         No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
8.9         Survival.  All representations, warranties, covenants and agreements
made by the Company and the Buyers in this Agreement or in any certificate or
other instrument delivered pursuant hereto shall survive the Closing and the
delivery of the Securities and any investigation and discovery by the Company or
by the Buyers, as the case may be, made at any time with respect thereto.  Each
Buyer shall be responsible only for its own representations, warranties,
agreements and covenants hereunder. 
 
8.10       Further Assurances.  Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
8.11       Indemnification.  (a) In consideration of each Buyer’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall indemnify and hold harmless each Buyer and its
affiliates and each of their respective officers, directors, partners, members,
employees, agents and representatives, and each Person who controls each Buyer
within the meaning of the 1934 Act (collectively, the “Buyer Indemnified
Parties”), to the fullest extent lawful, from and against any and all judgments,
fines, amounts paid in settlement, losses, costs, penalties, fees, liabilities
and damages, and expenses in connection therewith (irrespective of whether any
such Buyer Indemnified Party  is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Buyer Indemnified Party as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, or (c) any cause of
action, suit or claim brought or made against such Buyer Indemnified Party by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby.
 
 
24

--------------------------------------------------------------------------------

 

(b)           In consideration of the Company’s execution and delivery of the
Transaction Documents and in addition to all of such Buyer’s other obligations
under the Transaction Documents, each Buyer, severally and not jointly and
severally, shall indemnify and hold harmless the Company and its affiliates and
each of their respective officers, directors, partners, members, employees,
agents and representatives, and each Person who controls the Company within the
meaning of the 1934 Act (collectively, the “Seller Indemnified Parties”), to the
fullest extent lawful, from and against any and all Indemnified Liabilities,
incurred by any Seller Indemnified Party as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by such Buyer in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of such Buyer contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Seller Indemnified Party by a third party and
arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby.


(c)           Any party seeking indemnification under this Section 8.11 (an
“Indemnified Party”) will give each party from whom indemnification is being
sought (each, an “Indemnifying Party”) prompt written notice of any claim,
action, suit or proceeding commenced against it in respect of which indemnity
may be sought hereunder, but failure to so notify the Indemnifying Party shall
not relieve the Indemnifying Party from any liability that it may have under the
indemnity agreement provided in this Section 8.11, unless and to the extent the
Indemnifying Party shall have been actually and materially prejudiced by the
failure of such Indemnified Party to so notify the Indemnifying Party.  Such
notice shall describe in reasonable detail such claim. In case any claim,
action, suit or proceeding is brought against an Indemnified Party, the
Indemnified Party shall be entitled to hire, at its own expense, separate
counsel and participate in the defense thereof.  If the Indemnifying Party so
elects within a reasonable time after receipt of notice, the Indemnifying Party
may assume the defense of the action or proceeding at the Indemnifying Party’s
own expense with counsel chosen by the Indemnifying Party and approved by such
Indemnified Party, which approval shall not be unreasonably withheld; provided,
however, that the Indemnifying Party will not settle or compromise any claim,
action, suit or proceeding, or consent to the entry of any judgment with respect
to any such pending or threatened claim, action, suit or proceeding without the
written consent of such Indemnified Party unless such settlement, compromise or
consent secures the unconditional release of such Indemnified Party from all
liabilities arising out of such claim, action, suit or proceeding; provided,
further, that if the defendants in any such claim, action, suit or proceeding
include both such Indemnified Party  and the Indemnifying Party and such
Indemnified Party reasonably determines, based upon advice of legal counsel
experienced in such matters, that such claim, action, suit or proceeding
involves a conflict of interest (other than one of a monetary nature) that would
reasonably be expected to make it inappropriate for the same counsel to
represent both such Indemnified Party and the Indemnifying Party, then the
Indemnifying Party shall not be entitled to assume the defense of such
Indemnified Party and such Indemnified Party shall be entitled to separate
counsel at the Indemnifying Party’s expense, which counsel shall be chosen by
such Indemnified Party and approved by the Indemnifying Party, which approval
shall not be unreasonably withheld; and provided, further, that it is understood
that the Indemnifying Party shall not be liable for the fees, charges and
disbursements of more than one separate firm for such Indemnified Party.  If the
Indemnifying Party assumes the defense of any claim, action, suit or proceeding,
all Indemnified Parties shall thereafter promptly deliver to the Indemnifying
Party copies of all notices and documents (including court papers) received by
such Indemnified Party relating to the claim, action, suit or proceeding, and
each Indemnified Party shall cooperate in the defense or prosecution of such
claim.  Such cooperation shall include the retention and (upon the Indemnifying
Party’s request) the prompt provision to the Indemnifying Party of records and
information that are reasonably relevant to such claim, action, suit or
proceeding, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  If the Indemnifying Party is not entitled to assume the defense of
such claim, action, suit or proceeding as a result of the second proviso to the
fourth sentence of this Section 8.11, the Indemnifying Party’s counsel shall be
entitled to conduct the Indemnifying Party’s defense and counsel for the
Indemnified Party shall be entitled to conduct the defense of the Indemnified
Party, it being understood that both such counsel will cooperate with each
other, to the extent feasible in light of the conflict of interest or different
available legal defenses, to conduct the defense of such action or proceeding as
efficiently as possible.  If the Indemnifying Party is not so entitled to assume
the defense of such action or does not assume the defense, after having received
the notice referred to in the first sentence of this Section 8.11, the
Indemnifying Party will pay the reasonable fees and expenses of counsel for the
Indemnified Party; in that event, however, the Indemnifying Party will not be
liable for any settlement of any claim, action, suit or proceeding effected
without the written consent of the Indemnifying Party.  If the Indemnifying
Party is entitled to assume, and assumes, the defense of an action or proceeding
in accordance with this Section 8.11, the Indemnifying Party shall not be liable
for any fees and expenses of counsel for the Indemnified Party incurred
thereafter in connection with that action or proceeding except as set forth in
the proviso in the fourth sentence of this Section 8.11.  Unless and until a
final judgment is rendered that an Indemnified Party is not entitled to the
costs of defense under the provisions of this Section 8.11, the Indemnifying
Party shall reimburse, promptly as they are incurred, the Indemnified Party’s
reasonable costs of defense.

 
25

--------------------------------------------------------------------------------

 

8.12       No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
8.13       Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Buyers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.
 
8.14       Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
 
26

--------------------------------------------------------------------------------

 

8.15       Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
8.16       Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group, and the Company will not assert any such claim
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Company acknowledges that the Buyers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges and each Buyer confirms that it has independently participated in
the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors.  Each Buyer shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.
 
8.17       Knowledge of the Company.  The phrase “Knowledge of the Company”
shall mean the actual knowledge of Steven Kane, Marc L. Rose, Howard E. Chase,
Herbert Langsam and Loren McFarland and shall specifically exclude any actual
knowledge of John Francis and Wenchen (Wayne) Lin.
 
8.18       Certain Waivers.  
 
(a)           By executing this Agreement, each of A Plus International, Inc.
and Francis Capital Management, LLC hereby acknowledge and agree to the waiver
of any notice rights held by it in connection with the transactions contemplated
by this Agreement, and termination of any and all prior rights of participation,
rights of first refusal, registration rights and piggyback rights previously
granted to them pursuant to prior agreements with the Company, including but not
limited to (i)  rights of participation granted to A Plus International, Inc. in
Section 1.3 of the Subscription Agreement between such Buyer and the Company
dated January 29, 2007, and (ii) piggyback rights in Section 6(e) of the
Registration Rights Agreement dated October 17, 2007 granted to Francis Capital
Management and its controlled, affiliated funds signatory thereto.

 
27

--------------------------------------------------------------------------------

 

(b)           By executing this Agreement, each of A Plus International, Inc.,
Francis Capital Management, LLC and Catalysis Partners, LLC hereby agree that
upon consummation of the transactions contemplated by this Agreement each
officially withdraws the Demand.  “Demand” means that certain demand of special
meeting of stockholders of the Company, pursuant to which stockholders
representing at least twenty-five percent (25%) of the number of shares of stock
outstanding and entitled to vote at a special meeting of stockholders demanded
that the Company call a special meeting for the purpose of considering and
acting upon the matters contained therein.
 
8.19       Debt Cancellation. In consideration for the issuance to A Plus
International, Inc. of 10,000 Preferred Shares pursuant to this Agreement, A
Plus International, Inc., hereby irrevocably cancels and extinguishes, and deems
paid in full, exactly One Million Dollars ($1,000,000) in principal amount of
outstanding accounts payable owed by the Company to A Plus International, Inc.,
as of the date hereof pursuant to a supply agreement for surgical sponges.  A
Plus International, Inc., agrees that no fees or penalties or other
consideration (including any that may be owed due to any default on the debt
being cancelled hereby) are owed to it by Company in order to induce it to agree
to the cancellation effected hereby.  A Plus International, Inc., warrants that
it has not assigned or otherwise transferred its rights to the debt being
cancelled hereby.  
 
[Signature Pages Follows]
 
 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company, and solely for the purpose of
waiving certain rights pursuant to Section 8.18 hereof, Francis Capital
Management, LLC, have caused their respective signature page to this Convertible
Preferred Stock Purchase Agreement to be duly executed as of the date first
written above.



 
COMPANY:
     
PATIENT SAFETY TECHNOLOGIES,
 
INC.
     
By:
  
   
Name:
   
Title:
   
Address for Notice:
     
copy to (which shall not constitute notice):
       
FRANCIS CAPITAL MANAGEMENT,
 
LLC
 
(solely for the purpose of waiving certain
 
rights pursuant to Section 8.18 hereof)
     
By:
  
   
Name:John P. Francis
   
Title: Managing Member
   
Address for Notice:
     
copy to (which shall not constitute notice):



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR BUYERS TO FOLLOW]
 
 
29

--------------------------------------------------------------------------------

 

[BUYER SIGNATURE PAGE TO CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT]
 
Name of Buyer: ____________________________
 
Signature of Authorized Signatory of Buyer: ____________________________
 
Name of Authorized Signatory: ____________________________
 
Title of Authorized Signatory: ____________________________
 
Email Address of Authorized Signatory: ____________________________
 
Facsimile Number of Authorized Signatory: ____________________________
 
Address for Notice of Buyer: ____________________________
 
Address for Delivery of Preferred Stock certificate for Buyer (if not same as
address for notice): ___________________
 
Subscription Amount: $ ____________________________
 
Shares of Preferred Stock: ____________________________
 
 
30

--------------------------------------------------------------------------------

 